PLOTKIN, Judge,
dissenting.
I respectfully dissent in affirming the increase of child support from $650 to $849.56 per month because the party seeking the modification failed to prove a “change in circumstances” to justify the increase placed on her ex-husband.
The $650 per month child support award was set on June 28,1989. At that time Mrs. Bordenave earned $20,800 and Mr. Borde-nave earned $41,523.61.
*521On January 6, 1993, the award was increased. The record reflects that Mrs. Bor-denave earned $34,080.36 in 1991 and $31,-397.72 in 1992. Her earning average during this period was $32,739.04. Her salary has increased 63% since the original judgment.1
Mr. Bordenave earned $42,707.40 in 1992. His income has increased 1% since the judgment.
The only other changes that have occurred are a tuition increase from $1950 to $2681 for both children and Mr. Bordenave’s remarriage.
Mr. Bordenave testified that his current wife is a postal employee, that they have established a separate property regime, that he pays all of the household expenses, and that she is responsible for all of her other personal expenses. He denies that he receives any income from his wife; there is no evidence to contradict.
Although a slight tuition increase has been incurred, Mrs. Bordenave has more than sufficient increased earnings to absorb these inconsequential expenses. I find the trial court abused his discretion and would reverse the increase in the child support award to its original sum of $650.

. The record contained various tax returns. Mrs. Bordenave earned $24,753.58 for 41 weeks (through October 10, 1992), an average of $603.74 per week. Her projected earning for 52 weeks is $32,739.04.